Citation Nr: 1111495	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for PTSD with an evaluation of 30 percent disabling (effective January 21, 2006, the date of the receipt of claim).  

The Veteran testified before the undersigned at a Board Videoconference hearing in November 2009.  A transcript of the hearing has been associated with the file.  

In December 2009, the claim was remanded for a more recent VA examination.  In March 2010, the Veteran received a new VA examination.  There has been substantial compliance with the remand.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's increased rating claim arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  The Veteran was given proper notice for his initial service connection claim in February 2006.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified and available treatment records have been secured.  The Veteran was given VA examinations in April 2006 and March 2010.  

The Veteran mentioned at his hearing that he had applied for Social Security benefits based on age.  (Transcript, p 7 & 12.)  As a result, it is not necessary to remand this claim for further records.  The duties to notify and assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

According to the applicable rating criteria, a 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that the symptoms listed in 38 C.F.R. § 4.130 are the appropriate rating criteria for evaluating psychiatric disabilities, and that the criteria listed in the DSM-IV supplement, but do not replace, the criteria listed in the general rating formula.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In addition, the Court has held that a GAF score is only one factor in determining a veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

The Veteran contends that his currently service-connected PTSD warrants a higher rating than 30 percent.  In his November 2007 appeal, he stated that he is dependent on his family to remind him of things and that he is short-tempered and easily irritated.  He doesn't sleep through the night and needed help with simple things, like reading instructions.  He lacked close friends except those from his "younger days."  He claimed to have retired from his job due to stress.  The Veteran claimed he suffered panic attacks.  His wife did all the shopping and he avoided crowds.  

At a November 2009 Board Videoconference hearing, the Veteran stated that he was retired, but suffered anxiety at his job prior to retirement.  (Transcript, p 5-6).  The Veteran avoided crowds and tended to isolate himself.  (Transcript p 8-9.)  The Veteran stated he is often depressed in response to questions about suicidal thoughts.  (Transcript, p 10).  The Veteran stated his suicidal ideation started right after returning from Vietnam.  (Transcript, p 13.)  

The Board finds that an initial increased rating of 50 percent is warranted for the Veteran's service-connected PTSD.  Disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships were documented by the Veteran's competent and fairly credible statements, his two VA examinations, and VA medical records.  

The March 2010 VA examination report shows the claims file and medical records were reviewed, the Veteran was interviewed, and given a thorough psychological evaluation.  The Veteran was considered to be moderately impaired with regard to psychosocial function.  His symptoms may have been exacerbated during retirement.  He was mild to moderately impaired with regard to occupational functioning secondary to his PTSD symptoms.  His GAF score was 52.  

An October 2009 VA primary mental health provider letter stated that the Veteran "continue[d] to isolate himself at home."  The Veteran became anxious upon leaving his home and did not drive, relying on his family or pastor to take him to appointments.  His GAF score was 50 at the time; previous scores were 55 (March 2009) and 60 (August 2009).  

At the April 2006 VA examination, VA records and claims file were reviewed.  The Veteran's GAF score was 55.  His diagnosis was chronic, but moderate, PTSD.  It was noted that he has had major depressive episodes in past related to PTSD.  An April 2006 VA mental health progress note showed no blunt affect, chronic dysphoria, anhedonia or pervasive worry.  His GAF score was 60.  The psychology intern noted: "It is important to note that symptoms can increase after retirement, when [the Veteran] is typically less active."  Also noted was that the Veteran founded a training program for children, which he had directed for past eight years.  He exercised daily and tried to stay busy with various projects at home, church, and in the community.  Although he was not judged to be a risk at the time, the Veteran was recommended to be monitored at regular intervals.  

Even though the Board finds the disability is appropriately awarded at 50 percent, the evidence does not show he has many other symptoms that typify this rating.  For example, the evidence as a whole does not show: a flattened affect; speech problems; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; and impaired abstract thinking.  The Board is giving the Veteran the benefit of the doubt in awarding the 50 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds that an increased rating of 70 or 100 percent is not warranted.  The evidence shows that the disability does not typify these ratings.  The evidence does not show: speech problems; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The Veteran is able to participate in community activities and church, he lives with his wife, daughter and grandchild, and he has shown himself to have relatively normal functioning that is described as mild to moderately impaired in the March 2010 VA examination report.  

The Board has looked very carefully at records which show the Veteran reported having suicidal thoughts.  At no point did he have an active plan and most VA records show he had no suicidal ideation or suicidal thoughts.  For example, at the March 2010 VA examination, he had no current active suicidal ideation plan or intent.  This situation does not correspond to having occupational and social impairment with deficiencies in most areas.  In the April 2006 VA mental health progress note, for example, the Veteran had no suicidal or homicidal ideation.  The Veteran explained that he endorsed occasional suicidal thoughts over the years, especially when frustrated.  But he stated he has no plan or intent and that he draws strength from his family, especially his mother.  

As for other symptoms, like obsessional rituals that interfere with routine activities and difficulty in adapting to stressful circumstances (including work or a work-like setting), the Board notes that the Veteran had perfectionist tendencies at the March 2010 examination and was described as "obsessively" avoiding being alone in the April 2006 examination report.  However, there is no evidence that these actions interfered with routine activities.  It appears he initially struggled after retirement with occupying himself, however, he also is involved in his community and has been able to maintain solid relationships with his family and some friends.  

The Board has also considered the Veteran's GAF scores which have ranged from 50 to 60 during this period with most scores falling in the 51 to 60 category.  This category represents moderate symptoms.  In consideration of the scores along with all of the other evidence, the Board finds the Veteran's disability is best characterized by a 50 percent rating.  

The Board has considered whether the Veteran is entitled to staged ratings.  Hart, 21 Vet. App. at 509-510.  The Veteran's service-connected PTSD has not shown to be more than 50 percent disabling during the appeal period.  He is not entitled to a staged rating.  

Also, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  All of his symptoms are already accounted for in the current rating.  As a result, the assigned schedular evaluation is adequate and no further analysis is necessary.  Thun, 22 Vet. App. at 115.  

The Veteran also indicated at the November 2009 hearing that he felt he needed to retire due to his PTSD symptoms and he also expressed doubt that anyone would hire him.  (Transcript, p 5, 10).  In the event that in filing an initial increased rating claim, a claim of a total disability rating for individual unemployability (TDIU) was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  A review of the evidence does not show that the Veteran's PTSD precludes employment.  

The objective evidence of record does not reflect symptoms that would preclude employment; the examiner in the March 2010 report stated the Veteran was not unemployable due to PTSD symptoms alone.  As mentioned above, the Board only finds that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran's disability has been described by clinicians as moderate to mild.  A clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his PTSD, which is his only service-connected disability.  Entitlement to a TDIU due to the Veteran's service-connected spine disability is not warranted.  

Applying the reasonable doubt rule, an initial disability rating of 50 percent is awarded.  


ORDER

An initial disability rating of 50 percent for PTSD is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


